DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 3/22/21.
Claims 1-20 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 7/14/20  is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.
Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/21 has been entered.

Response to Arguments


	
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: in claim 1, 11-12 and 17-18.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner is invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, for examining claim(s) 1, 11-12 and 17-18 because these claim(s) are drawn to a functionality comprising module which use a generic placeholder, “module” coupled with functional language “a navigation module in the main body assembly configured to locate the user” in claim 1 and 17, “the navigation module is configured to automatically memorize routes” in claim 11 and 18 and “the navigation module is configured to store details” in claim 12 without reciting sufficient structure to achieve the function. 

However, a review of the specification shows in para [0057] support for corresponding structure of generic placeholder.  

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-9, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maheriya (U.S. Pub. No. 20180189567 A1), in view of Grant (U.S. Pub. No. 20180181201 A1), further in view of Ribeiro (Auditory Augmented Reality: Object Sonification for the Visually Impaired - 2012 IEEE 14th International Workshop on Multimedia Signal Processing (MMSP) Date Added to IEEE Xplore: 12 November 2012; DOI: 10.1109/MMSP.2012.6343462), Foxlin (U.S. Pub. No. 6757068 B2) and 
Lyren (U.S. Pub. No. 20180109900 A1).

Regarding to claim 1 and 17:

17. Maheriya teach a route guidance and obstacle avoidance system for a visually impaired user, comprising: (Maheriya [0060] feel where such objects are located around them, and navigate around by making decisions similar to a normally sighted person would, albeit in a limited capacity)
the line of sight sensor configured to detect obstacles in front of the user, (Maheriya [0089] Here pseudo 3D perception of depth and spatial location, when used, can work in conjunction with these prompts. For example, when the voice prompt or 
a navigation module in the main body assembly configured to locate the user and report navigation information to the central processing unit; (Maheriya [0089] Here pseudo 3D perception of depth and spatial location, when used, can work in conjunction with these prompts. For example, when the voice prompt or alternative haptic transducer output announces a stair, the auditory and/or haptic perception can be used exclusively for the stair if there is a clear path to it. In case of an obstacle in the path, the regular 3D perception output continues and the announcement of the special object may be delayed until there is no immediate obstacle (e.g. an obstructing obstacle) in the wearer's path)
a camera assembly within the main body assembly configured to collect video data of the user’s surroundings and transmit the video data to the central processing unit; (Maheriya [0048] The invention also comprises at least one computer processor configured to perform various types of computer vision processing on data obtained from the various video sensors, and configured to send haptic output signals to the various haptic transducers on the haptic transducer band)
and a pair of headphones, (Maheriya [0074] An optional audio component in the hub, vision band, or haptic band can, in some embodiments, be used to also generate audio sounds for at least some of the various detected objects. In some embodiments, these 
regulate one or more system performance characteristics; (Maheriya [0116] Note that alternative configurations may also be used. Additionally, certain algorithms, such as deep learning algorithms, that are also less sensitive to this constraint that the video sensors be coplanar may also be used)
a 3D audible output to the user through the pair of headphones, (Maheriya [0074] An optional audio component in the hub, vision band, or haptic band can, in some embodiments, be used to also generate audio sounds for at least some of the various detected objects. In some embodiments, these can be stereo or 3D audio sounds to create a similar perception of depth and spatial location through a pair of headphones) the 3D audible output being a real time audible representation of a physical environment of the user. (Maheriya [0074] the optional audio component may be used to announce names of various special (identified) objects like stairs, doorframes, sign names, etc.)

Maheriya do not explicitly teach a main body assembly including a line of sight sensor and a central processing unit, the main body assembly being secured to a front portion of the user; a headset assembly including a line of sight sensor the headset assembly being worn in communication with a head of the user, 
the line of sight sensor of the headset assembly being used to track the viewing direction of the head in relation to the main body assembly; and a portable electronic device in communication with at least one of the main body assembly and the headset assembly, the portable electronic device configured to receive user inputs from an input/output interface and transmit input data; a virtual space generator configured to receive data communication from the line of sight sensors, video data, and the navigation information from the navigation module to calculate a virtual 3D space relative to an orientation of the headset assembly and line of sight of the user; a synthesizer configured to receive data from the virtual space generator, the synthesizer configured to generate a 3D audio output including 3D audio markers for objects selectively located at particular locations within the virtual 3D space, the synthesizer generating the 3D audible output being a real time audible representation of a physical environment of the user; the line of sight being measured in azimuth and elevation; at least one of a digital compass and digital tilt sensor used with the virtual space generator to alleviate IMU drift with the virtual space generator.

However Grant teach a main body assembly including a line of sight sensor and a central processing unit, (Grant [0033] the computing device 101 may comprise a wearable device (e.g., glasses, a headset, etc.) and the sensor 132 may comprise any device for detecting eye gaze, line-of-sight, or field of view of a user of the computing device 101)
the main body assembly being secured to a front portion of the user; (Grant [0099] FIG. 3 the system 300 comprises a computing device 302, such as a smartphone, a tablet, or a game controller, and a display device 304)
a headset assembly including a line of sight sensor (Grant [0099] FIG. 3  the system 300 comprises a computing device 302, such as a smartphone, a tablet, or a game controller, and a display device 304) the headset assembly being worn in communication with a head of the user, (Grant [0033] the computing device 101 may comprise a wearable device (e.g., glasses, a headset, etc.) and the sensor 132 may comprise any device for detecting eye gaze, line-of-sight, or field of view of a user of the computing device 101)
the line of sight sensor of the headset assembly being used to track the viewing direction of the head in relation to the main body assembly; and (Grant [0034] the sensor 132 may detect the user's eye gaze, line-of sight, or field of view through various methods and techniques, including, for example, analyzing the user's body or head posture)
a portable electronic device in communication with at least one of the main body assembly and the headset assembly, (Grant [0099] FIG. 3 the system 300 comprises a computing device 302, such as a smartphone, a tablet, or a game controller, and a display device 304)
the portable electronic device configured to receive user inputs from an input/output interface and transmit input data. (Grant FIG. 3 [0100] the computing device 302 can include one or more buttons, joysticks, etc. communicatively coupled to the computing device 302 via one or more I/O components (e.g., I/O components 112 of FIG. 1))



The combination of Maheriya and Grant do not explicitly teach a virtual space generator configured to receive data communication from the line of sight sensors, video data, and the navigation information from the navigation module to calculate a virtual 3D space relative to an orientation of the headset assembly and line of sight of the user; a synthesizer configured to receive data from the virtual space generator, the synthesizer configured to generate a 3D audio output including 3D audio markers for objects selectively located at particular locations within the virtual 3D space, the synthesizer generating the 3D audible output being a real time audible representation of a physical environment of the user; the line of sight being measured in azimuth and elevation; at least one of a digital compass and digital tilt sensor used with the virtual space generator to alleviate IMU drift with the virtual space generator.

However Ribeiro teach a virtual space generator (Ribeiro Fig. 2 headphone, because Ribeiro page 323 col.2 para 4 teach we described a new approach for representing  configured to receive data communication from the line of sight sensors, (Ribeiro page 322 col.1 para 2 Figure 7 shows an example of this polar floorplan, which we sonify. The red regions indicate the visible floor which can be reached by line of sight. The green regions are reachable by walking along a straight line) video data, (Ribeiro page 320 col.1 para 3 we acquire and transduce data in real-time using a helmet mounted RGB-D camera) and the navigation information from the navigation module (Ribeiro Fig. 2 Navigable floor mapping. Ribeiro page 320 col.1 para 3 we illustrate the concept by applying computer-vision methods for plane decomposition, navigable floor mapping and object detection) to calculate a virtual 3D space relative to an orientation of the headset assembly (Ribeiro Fig. 2 head orientation) and line of sight of the user; (Ribeiro page 321 col.2 para 4 teach the plane detector is first used to locate the floor, which is the largest plane with an orientation consistent with the gravity vector (given by the accelerometer). After plane detection, we rotate the entire point cloud so y = 0 for all points in the floor. We then project the entire point cloud onto the xz plane, creating a 2D floorplan. We ignore points which are small in height, and fall under the error threshold of the camera. We also ignore obstacles which the user can walk under. The obstacle floorplan is then convolved with a human-like [Ribeiro page 322 col.1 para 1] cross-section, defining a navigable floorplan. From the camera coordinates, we cast a ray for every degree in azimuth, and store the maximum distance that can be traveled before hitting an obstacle [relative to line of sight of the user])
a synthesizer configured to receive data from the virtual space generator, (Ribeiro Fig. 2-3) the synthesizer configured to generate a 3D audio output including 3D audio markers for objects selectively located at particular locations within the virtual 3D space, the synthesizer generating; (Ribeiro page 319 col.1 para 3 teach We start from the observation that our two highest bandwidth senses – vision and hearing – have spatial structure. Using spatialized (3D) audio, we synthesize virtual acoustic objects, placing them at specific real-world coordinates. Thus, by leveraging the innate human ability for 3D sound source localization)
the synthesizer generating the 3D audible output being a real time audible representation of a physical environment of the user. (Ribeiro page 320 col.2 para 1 teach level visual information is represented using a combination of pre-recorded wave files, a text to speech synthesizer and a musical instrument synthesizer. Every sound is spatialized in 3D space using HRTFs from the CIPIC database [9]. As described below, head tracking is implemented with a 3D gyroscope. A 3D accelerometer is used to estimate the gravityvector, and infer the location of the floor plane)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Maheriya, further incorporating Grant and Ribeiro in video/camera technology. One would be motivated to do so, to incorporate a virtual space generator configured to receive data communication from the line of sight sensors, video data, and the navigation information from the navigation module to calculate a virtual 3D space relative to an orientation of 

The combination of Maheriya, Grant and Ribeiro do not explicitly teach the line of sight being measured in azimuth and elevation; at least one of a digital compass and digital tilt sensor used with the virtual space generator to alleviate IMU drift with the virtual space generator.

However Foxlin teach at least one of a digital (Foxlin col. 12 line 4 measuring or Digitizing) compass and digital tilt sensor (Foxlin col. 2 line 6-8 the invention features a sourceless orientation tracker including an inertial sensor, a tilt-sensor, or a magnetic compass sensor) used with the virtual space generator to alleviate IMU drift with the virtual space generator. (Foxlin col. 13 line 28-44 in a typical virtual reality application, the user's head and hand may both be tracked with 6 degrees of freedom relative to an external reference frame by using inertial sensors on the head and on the hand to measure their motion with a high update rate and low latency. The drift of these inertial sensors is corrected by making measurements with an ultrasonic, optical or magnetic tracking reference device [digital compass] mounted in the environment)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Maheriya, further incorporating Grant, Ribeiro and Foxlin in video/camera technology. One would be 

The combination of Maheriya, Grant, Ribeiro and Foxlin do not explicitly teach the line of sight being measured in azimuth and elevation;

However Lyren teach the line of sight being measured in azimuth and elevation; (Lyren [0141] the computer system or electronic system selects the HRTFs for convolution based on azimuth and elevation angles of the line-of-sight or head orientation of, and a distance from, the character or player relative to the source of sound in the VR game)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Maheriya, further incorporating Grant, Ribeiro, Foxlin and Lyren in video/camera technology. One would be motivated to do so, to incorporate the line of sight being measured in azimuth and elevation. This functionality will improve accuracy.

Regarding to claim 2:

2. Maheriya teach the system of claim 1, further comprising: a camera assembly configured to collect video data of the user’s surroundings and transmit the video data to the central processing unit. (Maheriya [0048] The invention also comprises at least one computer processor configured to perform various types of computer vision processing on data obtained from the various video sensors, and configured to send haptic output signals to the various haptic transducers on the haptic transducer band)

Regarding to claim 3:

3. Maheriya teach the system of claim 2, wherein the video data is used to classify an identify of the obstacle. (Maheriya [0089] here pseudo 3D perception of depth and spatial location, when used, can work in conjunction with these prompts. For example, when the voice prompt or alternative haptic transducer output announces a stair, the auditory and/or haptic perception can be used exclusively for the stair if there is a clear path to it)

Regarding to claim 4:

4. Maheriya teach the system of claim 2, wherein the video data is used to capture one or more characteristics of the obstacle. (Maheriya [0238] In FIG. 16 below, an example image is shown with two detected and identified objects. One is a "Doorframe" object (1600), and the other is a "Stair" object (1610). The origin of the image is shown as (X0, Y0) (1620) at the top left corner for reference. The bounding box of the doorframe object (1600), as can be seen in the figure, is marked with (X1, Y1) as its center, W1 as width and H1 as its height)

Regarding to claim 5:

5. Maheriya teach the system of claim 1, further comprising: to regulate one or more system performance characteristics. (Maheriya [0184] in some embodiments, at least some "main" user interface elements can comprise physical buttons to control the device functionality. These buttons can include device power on or off buttons, effects intensity increase or decrease, wireless pairing with other units (such as the haptic band, etc.). Other user interfaces can include voice recognition audio inputs, touchpads, and the like, which can be included in any or all of the various units. [0116] Note that alternative configurations may also be used. Additionally, certain algorithms, such as deep learning algorithms, that are also less sensitive to this constraint that the video sensors be coplanar may also be used)

Maheriya do not explicitly teach a portable electronic device in communication with at least one of the main body assembly and the headset assembly, the portable electronic device configured to receive user inputs from an input/output interface and transmit input data.

However Grant teach a portable electronic device in communication with at least one of the main body assembly and the headset assembly, (Grant [0099] FIG. 3  the system 300 comprises a computing device 302, such as a smartphone, a tablet, or a game controller, and a display device 304) the portable electronic device configured to receive user inputs from an input/output interface and transmit input data (Grant FIG. 3 [0100] the computing device 302 can include one or more buttons, joysticks, etc. communicatively coupled to the computing device 302 via one or more I/O components (e.g., I/O components 112 of FIG. 1)) 

Regarding to claim 6:

6. Maheriya teach the system of claim 5, wherein the system performance characteristics relate to at least one of sound level through the pair of headphones, navigation settings, location setting, and general system parameters. (Maheriya [0184] in some embodiments, at least some "main" user interface elements can comprise physical buttons to control the device functionality. These buttons can include device power on or off buttons, effects intensity increase or decrease, wireless pairing with other units (such as the haptic band, etc.). Other user interfaces can include voice recognition audio inputs, touchpads, and the like [general system parameters], which can be included in any or all of the various units)

Regarding to claim 8:

8.  Maheriya teach the system of claim 1, further comprising: a manual user interface in communication with the central processing unit and the headset assembly, the manual user interface is a link between the user and the central processing unit such that activation of the manual user interface adjusts system performance characteristics. (Maheriya [0134] the system's light sources may be switched on and off either under user control, or automatically. As an example of automatic control, when low-light conditions are detected, the system can switch on the NIR LED(s) during the exposure time of each frame captured by the camera sensors, and then turn the LED(s) off, as shown in FIG. 7)

Regarding to claim 9:

9. Maheriya teach the system of claim 8, wherein the system performance characteristics relate to at least one of sound level through the pair of headphones, navigation settings, location setting, and general system parameters. (Maheriya [0184] in some embodiments, at least some "main" user interface elements can comprise physical buttons to control the device functionality. These buttons can include device power on or off buttons, effects intensity increase or decrease, wireless pairing with other units (such as the haptic band, etc.). Other user interfaces can include voice recognition audio inputs, touchpads, and the like [general system parameters], which can be included in any or all of the various units)

Regarding to claim 15:

15. Maheriya teach the system of claim 1, wherein the central processing unit regulates system performance characteristics. (Maheriya [0134] the system's light sources may be switched on and off either under user control, or automatically. As an 

Claims 7, 10-13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maheriya (U.S. Pub. No. 20180189567 A1), in view of Grant (U.S. Pub. No. 20180181201 A1), further in view of Ribeiro (Auditory Augmented Reality: Object Sonification for the Visually Impaired - 2012 IEEE 14th International Workshop on Multimedia Signal Processing (MMSP) Date Added to IEEE Xplore: 12 November 2012; DOI: 10.1109/MMSP.2012.6343462), Foxlin (U.S. Pub. No. 6757068 B2), 
Lyren (U.S. Pub. No. 20180109900 A1) and Kimia (U.S. Pub. No. 20150324646 A1).

Regarding to claim 7:

7.  Maheriya teach the system of claim 5, Maheriya do not explicitly teach wherein the central processing unit is configured to receive the input data from the input/output interface to selectively store at least one of points of interest and landmarks for the user.

However Kimia teach wherein the central processing unit is configured to receive the input data from the input/output interface to selectively store at least one of points of interest and landmarks for the user. (Kimia [0058] a "locate" keyword may be used to request directions, such as by a user speaking "locate a bathroom," "locate the exit," "locate the radiology department," etc.)

The motivation for combining Maheriya, Grant, Ribeiro, Foxlin and Lyren as set forth in claim 1 is equally applicable to claim 7. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Maheriya, further incorporating Grant, Ribeiro, Foxlin, Lyren and Kimia in video/camera technology. One would be motivated to do so, to incorporate receive the input data from the input/output interface to selectively store at least one of points of interest and landmarks for the user. This functionality will improve user experience.

Regarding to claim 10:

10. Maheriya teach the system of claim 8, Maheriya do not explicitly teach wherein the central processing unit and headset assembly are configured to receive input data from the manual user interface to selectively store at least one of points of interest and landmarks for the user.

However Kimia teach wherein the central processing unit and headset assembly are configured to receive input data from the manual user interface (Kimia [0071] In the example of FIG. 2A, a pair of imaging devices 210 are mounted to eyewear worn by a user, each imaging device 210 comprising two respective stereo cameras. Navigation system 200 also includes audio device 215 configured to be worn by the user and that receives audio input via a microphone and outputs audio to the user via a speaker placed in or near the user's ear and/or using a bone conduction device. [0123] A user may enter commands and information into the computer 1210 through input devices such as a keyboard 1262 and pointing device 1261, commonly referred to as a mouse, trackball or touch pad. Other input devices (not shown) may include a microphone, joystick, game pad, satellite dish, scanner, or the like.) to selectively store at least one of points of interest and landmarks for the user. (Kimia [0063] examples of identifying and updating maps are discussed below in relation to FIGS. 9 and 10. [0064] When a map is available for a given location and the user's position within the map has been identified [903-904], the user may request directions to any known location [stored location 903-904] on the map, because [0035] based on the recognized input from the user, the navigation system may determine a route by which the user may be guided to reach the requested destination)

Regarding to claim 11 and 18:

11. Maheriya teach the system of claim 1, Maheriya do not explicitly teach wherein the navigation module is configured to automatically memorize routes taken by the user so as to provide the user the ability to retrace the route temporarily without having to reset a location destination.

However Kimia teach wherein the navigation module is configured to automatically memorize routes taken by the user so as to provide the user the ability to retrace the route temporarily without having to reset a location destination. (Kimia [0030] an inertial odometry system and/or a visual odometry system is provided to assist in tracking the location and/or trajectory of the user, and one or more haptic gestures are provided to the user (e.g., wearer of a navigation device) based on the user's current location relative to a desired destination and/or based on a deviation from a desired route [memorized routes])

Regarding to claim 12:

12. Maheriya teach the system of claim 1, Maheriya do not explicitly teach wherein the navigation module is configured to store details associated with commonly taken routes of the user.

However Kimia teach wherein the navigation module is configured to store details associated with commonly taken routes of the user. (Kimia [0037] a known 

Regarding to claim 13 and 19:

13. Maheriya teach the system of claim 1, Maheriya do not explicitly teach wherein the central processing unit is configured to identify and automatically store the location of repeatedly encountered obstacles along the route.

However Kimia teach wherein the central processing unit is configured to identify (Kimia [0036] Directions provided to the user may comprise a heading directly from the current location to the destination in relatively simple cases or may include more complex directions that take into account turns and/or obstacles between the current location and destination. For example, the directions may be based upon a path determined to route the user from their location to a destination where there may be no feasible or safe direct or straight-line path from origin to destination (e.g., a path from origin to destination may need to accommodate building structures, corners, doorways, staircases, obstacles, etc.)) and automatically store the location of repeatedly encountered obstacles along the route. (Kimia [0032] image data captured by one or more cameras of a navigation system may be compared with stored image data to locate a user within a space. The term "image data" refers herein to any information representative of or derived from one or more images including, but not limited to, raw pixel data (e.g., one or more images or portions thereof), features extracted from pixel 

Regarding to claim 16:

16. Maheriya teach the system of claim 1, Maheriya do not explicitly teach wherein the central processing unit assigns a specific distance and direction to each sound.

However Kimia teach wherein the central processing unit assigns a specific distance and direction to each sound. (Kimia [0041] the navigation system may convey information to the user (e.g., via haptic feedback, audio feedback, etc.) that a hazardous object, such as an open manhole cover or a fence, is located in the vicinity of the user (which may include such an object being directly in the path of the user).  [0066] the frequency, intensity, sequence, etc. with which haptic feedback components are activated, alone or in any combination, may be utilized to form a haptic gesture, which may include direction, speed, starting, stopping, turning around, arrival at a destination, warning of substantial deviation from a path, indication to ascend or descend stairs, warnings or indications of other types, etc. As such, navigation instructions that range in complexity from the very simple to the very complex may be conveyed via haptic device 170)

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maheriya (U.S. Pub. No. 20180189567 A1), in view of Grant (U.S. Pub. No. 20180181201 A1), further in view of Ribeiro (Auditory Augmented Reality: Object Sonification for the Visually Impaired - 2012 IEEE 14th International Workshop on Multimedia Signal Processing (MMSP) Date Added to IEEE Xplore: 12 November 2012; DOI: 10.1109/MMSP.2012.6343462), Foxlin (U.S. Pub. No. 6757068 B2), Lyren (U.S. Pub. No. 20180109900 A1) and Jamieson (U.S. Pub. No. 20050189503 A1).

Regarding to claim 14 and 20:

14. Maheriya teach the system of claim 1, Maheriya do not explicitly teach wherein the central processing unit is configured to utilize constant bearing decreasing range logic to detect objects on a collision course with the user.

However Jamieson teach wherein the central processing unit is configured to utilize constant bearing decreasing range logic to detect objects on a collision course with the user. (Jamieson [0008] With LPAS, it is possible to detect and determine range, bearing and elevation of moving and newly appearing objects and to determine threat potential to a target at which LPAS is located using shape feature classification and well defined constant bearing decreasing range (CBDR) algorithms)

The motivation for combining Maheriya, Grant, Ribeiro, Foxlin and Lyren as set forth in claim 1 is equally applicable to claim 14. It would have been obvious before the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482